Citation Nr: 1418210	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-20 410	)	DATE
	)
	)


THE ISSUE

Whether a November 1979 Decision by the Board of Veterans' Appeals (BVA or Board) contained clear and unmistakable error (CUE) in denying service connection for bursitis of the right shoulder.



REPRESENTATION

Moving party represented by:  Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) for review of a motion filed by the Veteran's attorney pursuant to 38 U.S.C.A. §§ 5109A and 7111 for revision or reversal of a November 1979 Board decision, which denied entitlement to service connection for bursitis of the right shoulder.  See also 38 C.F.R. § 20.1400.  

Notably, there appears of record a June 2010 request to revise the July 1971 rating decision that initially denied the Veteran's claim for service connection of bursitis of the right shoulder, as opposed to the November 1979 Board decision denying the same.  Nevertheless, the November 1979 Board decision subsumed the July 1971 rating decision that initially denied the Veteran's claim for service connection of bursitis of the right shoulder; thus, the July 1971 rating decision is not subject to challenge on the basis of CUE and no issue presents for referral to the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1104.  


FINDINGS OF FACT

1.  The Veteran's original claim for service connection of bursitis of the right shoulder was denied by the Board in November 1979.

2.  In September 2008 the Veteran filed a motion alleging that the November 1979 Board decision contained CUE.

3.  In February 2010, the Board issued a decision in which it found that the November 1979 Board decision to deny service connection of bursitis of the right shoulder did not contain CUE.

4.  The Veteran did not appeal the February 2010 Board decision denying revision or reversal of the November 1979 Board decision on the grounds of CUE.

5.  In August 2010, the VA received the Veteran's motion alleging CUE in the November 1979 Board decision to deny for service connection of bursitis of the right shoulder.


CONCLUSIONS OF LAW

1.  A February 2010 decision by the Board that addressed whether there was CUE in the November 1979 Board decision to deny entitlement to service connection for bursitis of the right shoulder is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The Board is precluded by law from addressing the same issue, and the appeal is dismissed with prejudice.  38 C.F.R. § 20.1409 (c) (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has been determined by the Court that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation). Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.

The Veteran's original claim for service connection of bursitis of the right shoulder was denied in a July 1971 RO decision.  The Veteran timely filed a Notice of Disagreement and a Substantive Appeal.  In November 1979, the Board denied the Veteran's claim and the decision is final.  38 U.S.C.A. § 7104 (West 2002).

In September 2008, the Veteran's attorney filed a motion for revision or reversal of the November 1979 Board decision on the grounds of CUE.  He submitted written argument in support of the motion, and in a February 2010 decision, the Board denied the motion to revise or reverse the November 1979 Board decision on the grounds of CUE.  After the Veteran was notified of the Board's February 2010 decision, he did not appeal it and the decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1410.

Apparently in August 2010, the Board received another motion to revise the November 1979 Board decision on the basis of CUE.  The motion is dated in May 2010, but date-stamped in August 2010 as having been received by the Board.  Nevertheless, the motion specifically requests revision or reversal on the basis of CUE under 38 U.S.C.A. § 7111 and 38 C.F.R. § 20.1400.  

The Veteran's attorney anticipates that the Board may dismiss the motion.  In written argument dated in May 2011, he relates that the motion dated May 2010 (received August 2010) is a "new and distinct motion."  He delineates that the current motion is based on the Board's "application of the wrong legal standard in assessing [the Veteran's] evidence."  

VA regulations pertaining to the revision of a prior Board decision on the basis of CUE are set forth in 38 C.F.R. §§ 20.1400 through 20.1411.  In pertinent part, such regulations provide that, once there is a final decision on a motion under this subpart relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of CUE.  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.  See 38 C.F.R. § 20.1409(c).  This provision prevents a claimant from presenting the same challenges based on CUE as to a particular issue in a Board decision when there is a final decision on the merits of a CUE claim relating to that issue.

The Veteran's attorney has argued that this is a new challenge to the issue at hand and asks that the Board again review the November 1979 Board decision.  In Hillyard v. Shinseki, 695 F. 3d 1257 (Fed. Cir. 2012), the Federal Circuit addressed the regulatory history of 38 C.F.R. § 20.1409(c).  That decision makes clear that an appellant has only one opportunity to raise any allegation of CUE for each disability claim decided in a Board decision, and any subsequent attempt to raise a CUE challenge to the same claim contained in a Board decision will be dismissed with prejudice.  Here, the attorney's new theory of entitlement and the Veteran's additional allegations cannot be considered by the Board.

The record shows that the Veteran has been sent copies of both Board decisions and particularly that addressing his first CUE motion.  Copies of the decisions have also been associated with the Veteran's claims file.  Because there have been Board decisions on the issue of service connection for bursitis of the right shoulder and on whether that decision contained CUE with respect to the denial of that issue, another review of the same issue is precluded, despite any new CUE allegations.  38 C.F.R. § 20.1409(c ) 

In summary, the Board's November 1979 decision to deny service connection for bursitis of the right shoulder, and the February 2010 decision as to whether the November 1979 decision contained CUE, are final, and thus no longer subject to revision on the grounds of CUE.  Thus, under these circumstances dismissal with prejudice is warranted.  Id.  


ORDER

The CUE motion as to a November 1979 Board decision, which denied a claim for service connection of bursitis of the right shoulder, is dismissed with prejudice.



                       ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



